 OFFSHORE SHIPBUILDINGOffshore Shipbuilding,Inc.andInternational Broth-erhoodofBoilermakers,IronShipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO.Cases 12-CA-10513 (1-7), 12-CA-10529 (1-2),12-CA-10544 (1, 3 & 4), 12-CA-10680, 12-CA-10773, and 12-RC-634928 February 1985DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 19 April 1984 Administrative Law JudgeWilliam A. Gershuny issued the attached decision.The Charging Party and the General Counsel filedexceptions and supporting briefs and the Respond-ent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2 only to the extent consistent with thisDecision and Order.The complaint alleges,inter alia,that about 21December 1982 the Respondent, acting throughForeman Turk, unlawfully interrogated an employ-ee about his union activities.Turk admitted asking employee Caro, at VicePresident Tenore's request, whether Caro favoreda union,but denied threatening him. Turk also tes-tified that Caro responded that he did not favor aunion and that Turk reported this to Tenore. Cred-itingTurk's testimony, the judge found that an in-terrogation occurred in September-October 1982.However, the judge dismissed the allegation, con-cluding that "an interrogation, otherwise unlawful,occurred in September-October 1982 of a singleiThe General Counsel and the Charging Party have excepted to someof thejudge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyareincorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefullyexamined therecord andfind no basis for reversing the findings,except as directed hereinIn sec II,B,3 ofhis decision the judge discredits employee G Thomas'testimony based on his observation of the witness' demeanor The judgefurther rejects Thomas' testimony in its entirety, concluding that he gavefalse testimony concerning the handwriting on his employment applica-tionWe disavow reliance on this latter basis for discrediting Thomas'testimony2We find that the General Counsel's and the Charging Party's allega-tions of bias and prejudice on the part of the judge are totally withoutmeritUpon our full consideration of the record and the judge's decision,we perceive no evidence that the judge prejudged the case, made preju-dicial rulings,or acted as an advocate rather than as an impartial trier offact.There is no basis for finding that bias and partiality existed merelybecause the judge resolved important factual conflicts in favor of the Re-spondent'switnessesFurthermore,itis the duty of the judge under theBoard'sRules and Regulations (Sec 102 35)to inquire into the facts byexamining and cross-examining witnessesAccordingly,we find no basisfor granting the Charging Party's request for a trial de novo539employee as to his union sympathies generally; thatitwas a remote and isolated incident; and that it isnot fairly encompassed within the scope . . . of thecomplaint." The General Counsel and the Charg-ing Party excepted to the judge's failure to remedythe interrogation admitted by Turk, contendingthat, although the interrogation was not specificallyalleged in the complaint, it was closely related toother allegations in the complaint and was fully liti-gated.3We find merit to the exceptions and con-clude that Turk's statement was not an innocuouscasual remark, but reasonably tended to interferewith employees' Section 7 rights. Furthermore,particularly in view of our finding below that theRespondent also unlawfully threatened to dischargeunion supporters,we conclude, contrary to thejudge, that Turk's interrogation of Caro was notisolated.Accordingly, we find that Turk's conductconstituted an unlawful interrogation in violationof Section 8(a)(1) of the Act.4The General Counsel and the Charging Partyalso excepted to the judge's dismissal of the portionof complaint alleging that about 5 January 1983Foreman Drew unlawfully threatened a group ofemployees with discharge for union activities andsingled out an employee as having engaged inunion activities.Employee Story testified, and the judge so cred-ited him, that Foreman Drew about 5 January as-sembled his crew and told them that employeeswould be discharged and sent to Jacksonville tojoin the Union if they thought the Union could doanything for them, and that employees talkingabout a union would be discharged. Story testifiedthatDrew singled out three employees by name.Story's testimony was corroborated by employeePrime and in part by employees Tomlinson andCox. Foreman Drew, whom the judge had previ-ously found to be a credible witness, testified thathewarned employees about passing out unioncards on company time and that when employeePrime snickered he added, "Got that Al?" Therecord reveals that Drew did not actually denymaking the statement concerning Jacksonville, butsaid he did not remember making such a remark.The judge found that he was faced with conflict-ing testimony of two credible witnesses, namely,Story and Drew, and proceeded to assess the"probabilities that such a statement would havebeen made" by Drew. The judge concluded thatthe threats attributed to Drew did not make sense:s Inland Steel Co,259 NLRB 191, 194 at fn 7 (1981)4Chairman Dotson would not find this conversation violative of Sec8(a)(1) for the reasons stated by the judge274 NLRB No. 77 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe mere existence of a sympathy, unex-pressed,would hardly cause a foreman to dis-charge an employee; to ask an employee toreveal his sympathy so as to invite discharge isunlikely; to threaten to send a sympathizer toJacksonville to join the Union is unintelligible;and to threaten discharge conflicts with thetestimony of some employees that some pinsand insignias were already on display at work.[ALJD, sec. II,E,5.]A reading of the record shows that Drew wasnot asking the employees to reveal their supportfor the Union, but rather was making an openthreat to discharge union supporters.Moreover,the threat to send union sympathizers to Jackson-ville is not "unintelligible," as the union hall wherethe organizing drive originated is located in Jack-sonville.Nor is it clear how testimony that pinsand insigniaswere on display at the shipyardwould conflict with the allegation of dischargethreats.Based on our examination of the record evi-dence, particularly the mutually corroborative tes-timony of Story and Prime, we reverse the judge'sdismissal of the allegations pertaining to the 5 Janu-ary 1983 Drew incident and find that the state-ments attributed to Foreman Drew violated Sec-tion 8(a)(1) of the Act.5CONCLUSIONS OF LAW1.Offshore Shipbuilding, Inc. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalBrotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Help-ers,AFL-CIO is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating an employee about his unionactivities and sentiments the Respondent engagedin an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.4.By threatening to discharge employees be-cause of their union activities and sentiments inorder to discourage employees from engaging inactivities on behalf of, or supporting, the Union,the Respondent has violated Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1) of the Act we shall order it to cease5 See generallyJ N Ceazan Co,246 NLRB 637, 638 fn 6 (1979)and desist therefrom and to take certain affirmativeaction in order to effectuate the policies of the Act.ORDERThe National Labor Relations Board orders thattheRespondent, Offshore Shipbuilding, Inc., Pa-latka,Florida, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Interrogating employees about their union ac-tivities and sentiments.(b)Threatening to discharge or otherwise disci-pline employees because of their union activitiesand sentiments in order to discourage employeesfrom engaging in activities on behalf of, or support-ing, the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Palatka, Florida facility copies ofthe attached notice marked "Appendix."6 Copiesof the notice, on forms provided by the RegionalDirector for Region 12, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately on receiptand maintained for 60 consecutive days in conspic-uous places including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the objections beoverruled.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for International Brother-hood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers and Helpers, AFL-CIO and that itis not the exclusive representative of the bargainingunit employees.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelations Board" shallread "PostedPursuantto a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order of the Nation-alLaborRelations Board " OFFSHORE SHIPBUILDING541APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate our employees abouttheir union activities and sentiments.WE WILL NOT threaten to discharge or otherwisediscipline employees because of their union activi-ties and sentiments in order to discourage employ-ees from engaging in activities on behalf of, or sup-porting, the Union.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.OFFSHORESHIPBUILDING, INC.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law JudgeA hearing was conducted in Palatka, Florida, on Novem-ber 8-16 and December 5-9, 1983, based on a consolidat-ed complaint issued on October 28, 1983, as amended atthe hearing,alleging anumber of violations of Section8(a)(1), (3), and (4) of the National Labor Relations Act,including the unlawful discharge of six employees in Jan-uary 1983, 2 months prior to a representation electionand the unlawful layoff and refusal to recall 82 employ-ees onMay 27, June 10 and 28, and July 8, 1983, severalmonths after the election. Consolidated with the com-plaint are numerous union objections to employer con-duct prior to the election and issues as to the voting eli-gibility of 28 employeesOn the entire record, including my observation of thewitnesses and their demeanor, I make the followingFINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONThe complaintalleges,the answer admits, and I findthat the Respondentisanemployer subject to the Actand that the Union is a labor organization within themeaning of Section 2(5) of the Act.italso constructed the large, 280-foot auto-passengerferryGrand Republic,which was launched on May 25,1983, and delivered to its owner in New York on July 8,and started construction of a smaller 130-foot ferry forthe State of North Carolina. As discussed below in sec-tion II,C, "The Layoffs," the yard's level of business isreflective generally of the economy of the offshore oilproduction industry.Union organization efforts at the yard commenced inlateDecember 1982, with concentrated card signing ac-tivities beginning in early January, at which time manyemployees began wearing union pins and insignia towork. By letters dated January 12 and 20, 1983, theUnion gave notice to the Respondent of the names of 33employees it claimed were onan organizingcommittee.Accordingly, for the most part, there is no issue of com-pany knowledge of union activityA representation petition was filed on January 31,1983, fora unitof productionand maintenanceemploy-ees at the yard. An election was conducted on March 18,1983, with 113 votes cast for the Company, 88 votes forthe Union, and 28 ballots challengedFive employees were discharged inJanuary1983 (2months before the election) for allegedly unlawful rea-sons and another employee was discharged on April 14,1983 (1 month after the election) At the hearing, theGeneral Counsel withdrewan allegationof unlawful dis-charge of another employee on December 31, 1982. Fol-lowing the launch of theGrand Republic,82 employeeswere laid off on May 27, June 10and 28,and July 8 al-legedly for unlawful reasons By the timethis hearingcommenced on November 8, 1983, 12-13 employees hadbeen recalled and another 12-13 new employees hadbeen hired.InApril 1983, about a month after theelection, amajor management change occurred with four top levelofficials at the yard being replaced. Thus, the events pre-ceding the election occurred during the administration ofVice President and General Manager Tenore and Per-sonnel Manager Stewart, while the events thereafter (in-cluding the layoffs) occurred during theadministrationof Vice President and General Manager CarmanThe campaign, I find, was a "quiet" one, in the wordsof Tenore. Solicitation and distribution were not imped-ed; there was no surveillance; few supervisors are in-volved in the case; and, interestingly, of all the shipyardtrades,mainly welders are involved. From first noticefrom the Union, the Company was counseled by experi-enced labor counsel, stressing mainly the depressed stateof the shipyard industry and the need to remain competi-tive.Supervisors were given the well-known "tips": Donot threaten, interrogate, promise, or spy. Companypolicy, I find, was "businessas usual."II.UNFAIR LABOR PRACTICES AND OBJECTIONSA. BackgroundThe Respondent operates a shipyard on the St. John'sRiver in Palatka, Florida, where it constructs offshoreoil-producing supply ships primarily for its parent com-pany and sister subsidiaries. During the relevant period,B. The DischargesThe complaint originally contained allegations of eightunlawful discharges based on union activities.All butone were alleged to have occurred during the first 4weeks of organizing activities.At thehearing, the General Counsel withdrew one(Modlin,December 31, 1982) and amended another 542DECISIONSOF NATIONALLABOR RELATIONS BOARD(Prime; January 21, 1983) to allege a discharge reducedto a 3-day suspension.To place these allegations in perspective, I note thatuncontroverted evidence establishes that, in the last halfof 1982, the work force grew from less than 50 to morethan 225; that, in the 12-month period preceding January31, 1983, 65 employees were terminated (30 for excessiveabsenteeism, 22 for unsatisfactory work/nonproduction,13 for other reasons); and that, in January 1983, 3 em-ployees, in addition to the 6 presently involved in thiscase,were terminated for excessive absenteeism or lackof production.1.Welder E. CaroCaro was discharged on January 11, 1983, when he re-turned to work following the hunting season after having"obtained permission" to be off on January 10 to takecare of three flat tires he had on Sunday and three flattires he had on Monday. He testified that his foreman,Turk, disclaimed knowledge of the discharge, but wrote"absenteeism" on the termination papers after visiting theoffice.On cross-examination, he admitted having re-ceived a prior 30-day suspension for absenteeism, addingthat he had no attendance problem and that 11 days ab-sence is "not bad " Coworker Kronz, whose electionmonth (March) discharge for absenteeism is not allegedto be unlawful, substantially corroborated this testimony.PersonnelManager Stewart testified that, in accord-ance with routine procedures, he met with Vice Presi-dent Tenore on January 10 (following Tenore's 1-weekabsence from the office) to discuss the daily absenteereport; that, with knowledge of a pending police investi-gation concerning Caro's automobile and his suspendedlicense and based on Caro's history of "transport prob-lems" resulting in frequent absences, he and Tenore de-cided to fire him for excessive absenteeism; and that theUnion's initial telegram informing the Company of its or-ganizing effort (but without informing it of the names ofmembers of the organizing committee) had been receivedon Saturday, but was not discussed by them until aftertheMonday morning meeting on absentees. Tenore cor-roborated this testimony, adding that he was disappoint-ed because Caro had been a good, older worker. Weld-ing Foreman Turk confirmed that he spoke with Caroand Kronz on January 10 about a tire problem ("girlfriend or wife stranded with truck on highway"), that hetold them to take off if they had to, that Kronz and Carowere expected to return, and that neither did.The single issue presented here-and in almost each ofthe other allegations-is one of credibility. As to eachmaterialwitness, the credibility findings in this decisionare based principally on observation and comparison ofdemeanor during testimony, as reflected in contempora-neous trial notes. As to certain of the witnesses, a sec-ondary, yet independent, basis is identified-conflict andinconsistency of testimony, as reflected by record evi-denceIcredit the testimony of then Personnel ManagerStewart and then Vice President Tenore based on myobservation of witness demeanor. Both were convincingand their testimony was clear. Moreover, the element ofpartisan bias was wholly absent, each having been sum-marily dismissed by the parent corporation in New York,for unrelated reasons, during an April 1983 overhaul oftopmanagement at the Palatka shipyard. In addition,their testimony was consistent with personnel records re-flecting a longstanding concern with growing absentee-ism during the rapid buildup of the work force sincemid-1982. Finally, the stated cause for the terminationwas not pretextual-Caro's opinion notwithstanding, 11absences and a 30-day suspension for absenteeism is a de-plorable attendance record and one which the Respond-ent reasonably need not tolerate.At the same time, I am unable to credit Caro. He wasnot a convincing witness, based on my demeanor obser-vations, and it took persistent and aggressive cross-exam-ination to extract from him the complete version of rele-vant events.Assuming without deciding that Caro engaged inunion activities and that his activities were known to theRespondent, I find and conclude that the sole and exclu-sive reason for Caro's discharge was his record of ab-sences and that the termination decision would havebeen made regardless of any protected concerted activityon his part. The allegation is dismissed.2.Welder W. DavisDavis was discharged with Caro on January 11. Hehad been out the day before due to the flu and, becausehe had no telephone, had asked Caro to call in for him.He testified, like Caro, that Turk said he knew nothingof the discharge, but wrote "absenteeism" across thepaper after he returned from the office. On cross-exami-nation, he admitted that he had received two prior warn-ings (one with a 3-day suspension), that Foreman Turkhad orally warned him "to start being here on a regularbasis . . . missing too much time," that other forementalked to him about his attendance, and that he knew hewas in trouble due to his attendance record.Former Personnel Manager Stewart testified that, at aregular meeting on absentees with Tenore on January 10,he and Tenore decided they could not put up withDavis' record (30 absences in the past year) and his ig-noring warnings of supervisors, and that the first unioncommunication with the Company was not discussedwith Tenore until that afternoon. Tenore corroboratedthis testimony. Former Superintendent Cook testified asto numerous warnings given Davis in the past concern-ing attendance and that the discharge was solely becauseof poor attendance, adding that, at the time, there wasno way of knowing Davis was a union supporter. Fore-man Turk confirmed that Davis had been spoken to anumber of times concerning his poor attendance ("I needa man at work every day").For the reasons set forth above in section II,B,1, Icredit the testimony of Tenore and Stewart over that ofDavis Like Caro, Davis was willing to reveal the com-plete version of relevant events only after aggressivecross-examination. Based on their demeanor on the stand,I credit throughout the testimony of former Superintend-entCook and Foreman Turk. Cook, like Tenore andStewart, was a victim of the sudden April 1983 manage-ment housecleaning and thus lacked the usual partisan OFFSHORE SHIPBUILDINGbias.Moreover,his testimony was consistent with per-sonnel data concerning Davis and others and the realitiesof the production activities at the yard in late 1982 andearly 1983. Turk I found to be a particularly convincingwitness I have the definite feeling that his heavy in-volvement in this case stems not from any antiunion sen-timent on his part,but rather from the fact that he was asupervisor who expected an 8-hour day from his crewandwas dedicated to maximizing production, goalsshared by few of the General Counsel'switnesses.Final-ly, the stated reason for the discharge-absenteeism-was not pretextual and a record of 30 absences in 1 yearisone which the Respondent reasonably need not toler-ate.Assumingwithout deciding that Caro engaged inunion activities and that his activities were known to theRespondent,Ifind and conclude that the sole and exclu-sive reason for Davis'discharge was his record of ab-sences and that the termination would have taken placeregardless of any protected concerted activity on hispart.Accordingly,this allegation is dismissed.3.Welder G. ThomasThomas was discharged on January 10 and paragraph15(d) of the complaint alleges the unlawful issuance of awrittenwarning to him at the same time. Thomas, ondirect,testified that he began to quarrel with ForemanTurk about the latter's expressed concern as to lack ofproduction on Thomas' part;thatTurk kept repeating,"[T]ighten up"; that,after quarreling a while, he wastaken to the office where Superintendent Cook spokeabout Thomas'"threats" and gave him a 3-day suspen-sion for lack of production;that,when he refused to signthe warning slip, Personnel Manager Stewart was calledin,giving Thomas the option to quit or be fired; that,when Thomas refused to quit,Stewart terminated himfor, as set forth in a January 12 letter to him, low pro-duction,tardiness,and failure to call in.On cross-exami-nation,he admitted receiving a prior warning for tardi-ness, but denied having written"no" in response to anemployment application question relating to prior con-victions,despite the fact that the handwritten "no" isidentical to other "no's" admittedly written on the appli-cation form by him.Cook testified as to personal observations of Thomas'failure to perform work;that he instructed Turk to ob-serve and talk with Thomas; that Thomas became bellig-erent,calling Cook and others"turkeys" and challengingCook to discharge him ("I know the law");and thatThomas was fired by Stewart(after being calmed down)for what occurred during the meeting.Assuming without deciding that Thomas engaged inunion activities of which the Respondent was aware, Inevertheless find and conclude that the sole and exclu-sive reasons for the termination were those stated toThomas in writing by the Respondent and that he wouldhave been terminated regardless of any such activities onhis part.Inmaking these findings,Icredit the testimony ofCook(for reasons set forth in sec II,B,2 above) overthatofThomasMoreover,Iam unable to creditThomas' testimony based on my observation of his de-543meanor.He, too, was evasive and reluctant to relate thewhole truth.Finally, I reject his testimony in its entiretybecause he gave false testimony at the hearing concern-ing the handwriting on his employment application.Thomas' belligerent and hostile conduct on the job wasevidently mirrored by his conduct away from the yard.On two occasions,at a social dinner party at the HolidayInn and at city hall,Thomas followed and harassed VicePresident Tenore with a camera,requiring,in the firstcase, the motel manager to call the police.These two allegations are dismissed.4.Welder J.ThomasThomas, a night-shift employee,was discharged onJanuary 4. He testified that he needed additional lightingto complete his assignment;that,after failing to locateanother floodlight and because his coemployee wasunable to assist him in moving the light he was using be-cause of an injured back,he cut off the steel base of the15-foot light with his torch so as to enable it to be placedinside the hull where he was working; and that he hadobtained a union card at his home on December 31,signed it and kept it there, and turned it in to the unionrepresentative at his motel room on the morning of Janu-ary 5"after I was fired."After some inadvertent collo-quy between counsel and the court in the presence of thewitness as to employer knowledge of union activity,Thomas changed his testimony,stating that his unioncardwas turned in on January 4 (before he was dis-charged).Coemployee Peterson testified that it took himand two others only a few minutes to reweld the light.Night Superintendent Crowel testified that Thomas ad-mitted cutting off the light base; that Thomas offered noexplanation and did not mention his helper having a"sore back"and being unable to assist in carrying thelight;that Thomas himself could have carried the porta-ble light he had been using on one side of the hullaround to the other side and used it in exactly the samemanner as before; that Thomas had a history of refusingto conform to regulations(show ID tag to guard; usetool tags),and that he discharged Thomas for these rea-sons alone.Leadman Smith testified that he gaveThomas the powerful portable light to use at the start ofthe night shift and showed him how he and others hadpreviously inserted it between the ribs of the hull to lightup the work area,that, in his experience,the light wasadequate for the job and portable enough to be carriedby one person;thatThomas admitted cutting the steelbase off the lamp when he moved to the other side ofthe hull, adding that he did not think to walk the lightaround and use it in the same way; that Thomas made nomention of his coworker's inability to help him lift thelamp; that others were available,as is common,to assist;that it took three workers 45 minutes to repair the light;and that he saw Thomas wearing a union sticker at workbefore he was fired. As to the sticker,it should be notedthat Thomas testified that his union activity was limitedto discussions with other employees and signing a cardand that,while other witnesses had been asked and gavetestimony concerning their wearing of union pins, stick-ers, and insignia,Thomas neither was asked nor did he 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolunteer anything concerning the wearing of a unionsticker, pin, or insignia before he was fired.Based on my observation of their demeanor on thestand,Icredit the testimony of Crowel and Smith. Eachwas a superb witness in terms of clarity and each wasparticularly convincing. Smith, I believe, was mistaken intestifying that Thomas worea unionsticker on the dayof his discharge because Thomas himself did not say hewas wearing any such thing.Thomas, on the other hand, was an evasive witness,lacking in candor and willing to alter his testimony whenhe considered it to be to his benefit. I believe he testifiedfalsely, in this regard, when he "corrected" himself tosay his card was turned in the morning of January 4,rather than the morning of January 5. While memories asto dates may be vague and require refreshing, a dis-charged employee is unlikely to be confused as to wheth-er the card was turned inbeforeorafterthe discharge.Accordingly, I find and conclude that Thomas en-gaged in no observable or known union activity untilafter his discharge on January 4; that the sole and exclu-sive reason for his discharge was his bizarre conduct thatshift in damaging a floodlight;and that,in any event, hewould have been discharged regardless of any knownprotected concerted activity on his part. This allegationis dismissed.5.Fitter-welder D. PughPugh was discharged on April 14 and paragraphs 16(b)and (c)of the complaint allege his unlawful transfer onMarch 29(after the election)and the issuance of an un-lawful warning on April 8.Pugh, on direct, testified that Superintendent Cooktranferred him to the welding department because of ashortage of welders; that on April 8 he received a warn-ing from Foreman Turk for "bad mouth, smart mouthand lack of production"and was sentback to the prefabdepartment; and that Foreman Kaczmarek Senior dis-charged him for lack of production on April 4 withoutspecifying his deficiencies. On cross-examination, he ad-mitted that, when he was transferred to the welding de-partment with others, there was no reference to theUnion; that he had been warned previously about hiswork performance; that on another assignment he wastold that he "took too long" to perform the work, andthat on April 7, the day prior to his written warning, heresponded to his foreman's question as to when he wouldbe finished with an assignment, "I'll get the job donewhen I get the job done."Other employees called by the General Counsel con-firmed that Pugh was a poor worker. Laid-off welderMiller acknowledged that Pugh had not done his assign-ment on three separate occasions. Kaczmarek's son testi-fied that his father told him Pugh was discharged forlack of production and that, if there had been any otherreason for the discharge, his father would have said so.Kaczmarek's son-in-law also testified that Pugh was dis-charged for lack of production; that Kaczmarek Senior.never mentioned Pugh's union activity; and that he andPugh were removed from a job once because they were"too slow" and took "too long" to complete the work.The Respondent's witnesses gave even more detailedtestimony concerning Pugh's poor work habits Quarter-man Vermeulen testified that he observed Pugh in April"piddlin' around" (i.e., working at a leisurely pace); thatPugh failed to complete assigned work in the expectedtime, that Foreman Turk was asked to speak to himabout his performance; that, after Pugh gave Turk a"smart" answer, Pugh was reassigned to the fab shop,and that Pugh's known support for the Union was notconsidered. Leadman Fine confirmed that Pugh was a"mediocre" welder while working on assignment to thewelding department, taking longer than others to per-form tasks and not working up to the standards of a first-classwelder. Leadman Keith, who directed Pugh in thefab shop for 6-8 months, also confirmed that Pugh tooklonger than others to perform work despite the fact hehad a helper as often as others; that he botched the fit-ting of a stern roller cone, causing a costly piece of fabri-cated steel to be scrapped; that he was idle when workhad been assigned him; and that 30 percent of his workhad to be redone. Coworker Crews similarly confirmedPugh's poor work habits (wandering around; slower thanothers).Fab department leadman Werkheiser testifiedthat Pugh, a first-class welder, did less production workthan third-class welders and was repeatedly warned andthat, in his opinion, Pugh did not have the right attitudeto do any job at the yardFab Shop Foreman Kaczmarek Senior testified that,while Pugh once was one of his top men, in late 1982 hechanged, becoming a "poor" worker with "no initiative,no enthusiasm"; that coemployees complained aboutPugh and leadmen did not want him on their crews; thathe took much longer than others to perform like work;and that numerous meetings were held with Pugh to dis-cusshis poor work performance. As to Pugh's transfer inMarch to the welding department, Kaczmarek Seniortestified that Pugh originally had worked in that depart-ment, that welders were needed in the welding depart-ment (whose work increases as the fab shop work windsdown), that Pugh and another welder (whose transfer isnot alleged to be unlawful) were transferred to the dayshift in the welding department, that several days laterPugh was returned with complaints of slow work whichwas "eating up" the welding department's budget; that,again, complaints were received of poor workmanshipand attitude in the fab shop; that he recommended thedischarge of Pugh and affirmative action on that requestwas delayed due to a change in management at the yard;and that Pugh's unionactivity never was a considerationbecause "the man was useless to me" as a welder.Welding Foreman Turk testified that he hired Pughoriginally as a welder in the welding department; thatPugh had asked for a transfer to the fab shop; that hewas temporarily assigned to the welding department toassiston the ferry boat which was behind schedule; thatPugh then was not the same quality welder he had beenbefore, sitting around, producing no work, and refusingto tell his supervisors when he would be finished with anassignment ("done when I'm done"); that, as each jobwas budgeted by department, Turk considered Pugh to OFFSHORE SHIPBUILDINGbe "killing my budget",and that he was returned to thefab shop for those reasons.Based on my observation of his demeanor on the wit-ness stand,Iam unable to credit Pugh.He was totallyunconvincing and lacking in candor, his testimony wascontradictory,and he admitted falsely stating on his ap-plication for unemployment compensation that he neverhad received a warning about his job performance at theyard.On the other hand,my observation of the demeanor ofVermeulen and Kaczmarek Senior compels me to credittheir testimony fully.Vermeulen's testimony,withoutembellishment or exaggeration,was convincing; Kacz-marek Senior was a particularly convincing witness, withno work interest other than the building of quality shipsand no antiunion motives Noteworthy is the fact thatboth his son and son-in-law, called by the General Coun-sel, testified that he was a man to be trusted and be-lieved.And, for the reasons set forth in section II,B,2, Icredit the testimony of Foreman Turk.There simply is no evidence or suggestion of an un-lawful motive behind the transfer and subsequent disci-pline of Pugh in late March and April.The campaignwas over and the election had been held,there was a le-gitimate need for welders in the welding department,Pugh had originally worked there, there is no allegationthat the transfer of his coworker at the same time wasunlawful,and Pugh'smembership on an employee orga-nizing committee was public knowledge for 3 months.Accordingly,Ifind and conclude that the transfer,warning, and discharge of Pugh, as alleged, were moti-vated solely and exclusively by Pugh'sunacceptablework performance and attitude and that,in any event,theRespondent would have taken the same action re-gardless of any protected concerted activity on his part.These allegations also must be dismissed6.Welder M.AdkinsAdkins was discharged on January 7. He testified that,after attending a union meeting at the Holiday Inn, atwhich leadman Smith also was present,he reported towork and was fired by Quarterman Vermeulenforlackof production; and that,inOctober 1982, he had re-ceived two written warnings for lack of production. Oncross-examination,he admitted that Vermeulen had dis-cussed his poor performance on a number of occasions.Vermeulen elaborated on Adkins'prior discipline inOctober 1982, long before any union activity,noting thatwelds were sloppy,with pinholes;that he "goofed off,"telling his helper one day to"make the work last"; thatother first-classwelders did four times the amount ofwork; and that warnings had a positive effect on Adkins'performance only for a few days. As to the discharge,Vermeulen testified that he assigned six welds to Adkinsfor completion that shift;that another crew took 2 hoursto complete identical work,but Adkins failed to com-plete one-half of the work; that work performance wasthe only reason for his decision to fire Adkins; that hewas not aware of union activity at the time and did notconsider it; and that he had recommended the dischargeof other low producers545Night Superintendent Crowe] confirmed Vermeulen'saccount of the 1982 discipline,emphasizing the repeatedwarnings and poor job evaluation in December 1982.Leadman Smith,on whose crew Adkins was working,testified that Adkins was always a slow worker and wastold frequently that he had to get the job "done faster";and that he was the slowest welder on the crew and pro-duced rough welds. Smith testified,and Vermeulen con-firmed,thatVermeulen did not learn of Smith's attend-ance of the union meeting until after Adkins had beendischarged.It should be noted that,despite the Union'spresent contention here that leadmen are supervisors andineligible to vote in the representation election,the Gen-eral Counsel does not so contend and union officials per-`mitted Smith to attend early organization meetings.For thereasons set forth in sections II,B,4 and 5,above, I credit the testimony of Vermeulen and Smith.Adkins, on the other hand,was not a credible witness.Apart from the fact he was unconvincing and lacking incandor,his testimony was contradictory,indicating anegligent approach to the truth.He testified he signed a:union card on the evening of January 6,1day before' his'discharge,but the card itself was dated January 7. In hisBoard affidavit,he stated he first heard of the union or-ganizing drive on January 5, while he testified he hadheard of it long before January 5Assuming without deciding,however,that Adkins didengage in observable and known union activity, I findand conclude nevertheless that the discharge was moti-vated solely and exclusively by Adkins' poor job per-formance and that the discharge decision would havebeen made regardless of any such activity on his part.This allegation is dismissed.C The LayoffsParagraphs 16(e), (f), (g), and (h)allege the unlawfullayoffof approximately 30 employeeson May 27, 1983,24 on June 10, 4 on June 28, and35 on July 8.Relying principallyon the testimony of a number ofhourlyemployees that there were unfinished hulls in theyard,admissions that certain skilled employees werehired duringthe period of layoff, and evidence of otherunfair labor practices involving threats of discipline andclosure,theGeneralCounsel andtheCharging Partycontend thatthese layoffs,which occurred after theMarch 18 election and at a timewhen the results of thatelection were under attackby the Union, wereunlawful-ly motivated. Theyhave ignored,however,what shouldhave beenobviousto all, particularlythe Union whichrepresents large numbers ofshipyardemployees else-where-the demandfor offshoresupply vessels disap-peared in 1983 and the shipbuildingindustrywas experi-encing a deep recessionVicePresident Carman,whose testimony I credit asclear, convincing,candid,and consistentwith other doc-umentary evidence,was appointed to the position asheadof thePalatka yardon April 14, after theelectionand after the terminationof Tenore and other top offi-cials.He had considerable experience in the shipbuildingbusiness and I accept histestimonyas tothe state of theindustry in 1983: that there had been a dramatic down- 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDturn in offshore drilling and the need for vessels whichalready were in a state of oversupply. The yard obtainedno new contracts in 1983 and work on unfinished supplyvessels was canceled. Work on the largeGrand Republiccommenced in late 1982 with a delivery date in late Mayto meet the needs of the summer season. The work forceincreased to 285; as the steel and fitting work was com-pleted, electrical and carpentry work increased and em-ployees were given the opportunity to transfer to thosedepartments. The extent and the timing of the layoffswere dictated solely by estimates of need There is noevidence or suggestion that the Respondent intentionallyrefused new contracts or canceled old ones.The layoffs were conducted on the basis of objectivecriteria:The personnel department assigned points on thebasis of attendance, discipline, and length of service; su-pervisors completed job evaluations without knowledgeof their use; and, by department, employees with thelowest points were laid off.Following the first layoff, approximately 20 first-classelectricians and 7 skilled finish carpenters were hiredunder contract to work on the ferry. None workedbeyond the July 6 delivery date and none of the laid-offemployees possessed their skill.Both union adherents and others whose sympathieswere unknown were laid off.Assuming without deciding that Carman, who madethe layoff decisions, knew of the sympathies of each em-ployee, I find and conclude that each of the layoff deci-sions was made solely and exclusively for legitimate busi-ness reasons; that union activities at the yard in generaland the activities of individual employees played no rolewhatever in those decisions, and that, in any event, thesame decisions would have been made regardless ofunion activity.There is no evidence of union animusand, as found below, there are no unfair labor practicesor other objectionable conduct. The industry was de-pressed and no new work was contracted. Existing workwas canceled. And, finally, the layoff procedure was anondiscriminatory one.D The Failure to RecallOn the first day of the hearing, the General Counselamended the complaint to allege an unlawful failure torecall laid-off employees.No evidence of discriminatoryrecall procedures was offered and the General Counselargues only that those procedures do not constitute validoffers of recall,addressing only 1-1/2 pages to this alle-gation.This allegation must be dismissed because thelay-offswere not unlawful.Itmust be dismissed also for asubstantive reason:Therecallprocedures were nondis-criminatory,providing for written and telephonic con-tact to these laid-off employees and for their evaluationalong with other applicants on an equal experience/equalcomparability basis Some have been reemployed,othershave-refused reemployment, and the process is continu-ing.E. Other Unfair Labor Practices and Objections1.December 1982 discharge threat of Serna andBurgettParagraph 6(a) of the complaint alleges that in Decem-ber 1982 (before any union organizing activity) PaintingForeman Burgett and Carpentry Foreman Serna threat-ened employees with discharge if any engaged in unionactivity.Welder Davis (discharged January 11) and his wifetestified that the two foremen regularly visited theirhome after work; that Burgett said that Vice PresidentTenore had instructed them to fire an employee if theUnion was mentioned; and that, during the conversation,they had consumed beer and had smoked marijuana.Burgett, who was not Davis' supervisor, testified thatthemeeting occurred in early or mid-December; thatDavis initiated a discussion of unions, noting that he hadlost his last job because of union activity; that he repliedonly that, if an employee does his job, there is no needto worry; that Davis had beer and marijuana, which Bur-gett smoked; and that he said nothing about Tenore,since Tenore had not given any instructions as to how todeal with union supporters. Foreman Serna, who did notsupervise Davis, testified that social visits to Davis' homewere common; that Davis raised the issue of a union;that nothing was said about Tenore; and that all fourwere high on drugs and alcohol.I find and conclude, based on the admissions of Davisand his wife and the testimony of Serna, which I creditas convincing based on my observation of his demeanoron the witness stand, that all participants to this socialgathering were consuming beer and smoking marijuanaand that their recollections therefore are so impaired byreason of alcohol and drugs as to render their testimonyunreliableThis allegation is dismissed for want of credible evi-dence.2.TheDecember 1982 actions of Foreman TurkParagraphs 7(a), (b), and (c) of thecomplaint allegethatWelding Foreman Turk, on December 21, 1982(prior to any organizational activity), unlawfully interro-gated and threatened employees concerningtheir unionactivities.Welder Caro (discharged January 11) testified ondirect that the onlytimehis foreman, Turk, discussed theUnion was I week before any union was even ap-proached and that Turk inquired whether Caro was in-volved in union activity, noting that his name and thoseof two crane operators were "brought up" and that suchactivities "had bettercease."Turk admitted asking Caro, at Tenore'srequest,whether he favored aunion;thatCaro said, "No"; andthat this was reported to Tenore He testified, however,that neither he nor Tenore referred to Caroas a ring-leader or to any other employees; that no threats weremade; and that this conversation occurred possibly 2-3monthsbefore any unioncampaign,which would placethe activity in the period of September-October 1982. OFFSHORE SHIPBUILDINGFor the reasons set forth in section II,B,I and 2 above,I credit the testimony of Turk over that of Caro. Organi-zational activity began on December 26, when employeeDanforth visited the union offices in Jacksonville; cardsigning and the wearing of insignia did not begin untilafter January 1, the Company first had notice from theUnion on January 10; membership of the employees' or-ganizing committee was not disclosed until after January12; there is no evidence other employees were aware ofthis interrogation,the first charge was filed on January11, less than 6 months from the date of the incident; andat no time did the General Counsel move to amend thecomplaint.Ifind and conclude that an interrogation,otherwiseunlawful,occurred in September-October 1982 of asingle employee as to his union sympathies generally;that it was a remote and isolated incident;and that it isnot fairly encompassed within the scope of paragraph 7of the complaint.The allegations of paragraph 7 are dismissed.3.The "no-return-to-automobile" ruleParagraph 8(a) alleges the unlawful promulgation of arule prohibiting employees from returning to their auto-mobiles during lunch or other breaks.Fitter-welder Pugh(dischargedApril 14) and welder Adkins (dischargedJanuary 7)testified that the rule was issued for the statedreason that employees were getting drunk and cars werebeing damaged.Night Superintendent Crowe] testifiedthat the rule was imposed because of evidence,in the fallof 1982,of drug and alcohol use in the parking lot, vehi-cle damage,and theft of parts.For the reasons set forth in section II,B,4 above, Icredit the testimony of Crowel.There simply is no evi-dence to suggest that the rule was designed to, or hadthe effect of, interfering with the Section 7 rights of em-ployees. On the contrary, the evidence is undisputed thatvehicleswere damaged and employees were consumingintoxicants during lunch. Union literature had been, andcontinued to be, distributed outside the gate without re-striction by the Company and without complaint by theUnion or the employees.Ifind and conclude that therule was promulgated solely and exclusively for the pur-poses of plant safety and automobile security and thatsuch a rule would have been promulgated, given the ex-periences of 1982, regardless of union activity at theyardParagraph 8(a) of the complaint is dismissed.Paragraph 15(e) alleges the unlawful issuance of awarning to welder Peterson(laid off May 27) on January11.The no-return-to-automobile rule had been modifiedfor the night crews, because,unlike the day crews, therewas no lunch truck in the yard for the benefit of the em-ployees working at night There was one proviso: Time-cards had to be left with the foreman to provide forsome accountability of the comings and goings of night-shift employees.Admittedly, the rule and its provisowere known to all employees and this allegation involvesonly the enforcement of the proviso against a single,black employeePeterson testified that he had obtained permission fromhis foreman to go to the store during his lunch break, but547forgot to comply with the timecard proviso. He wasgiven a written warning,which was reduced to a verbalwarning when he refused to sign it.On cross-examina-tion,he admitted that two other employees also werewarned for violating the proviso.Quarterman Vermeulen testified that Peterson accusedhis foreman of racial prejudice,stating that he was beingwarned only because he was black.SuperintendentCrowel confirmed that the timecard rule had been ap-plied to all night-shift employees;that others had beenwarned for its violation;that Peterson was not given awritten warning;and that Peterson cried"racial discrimi-nation"and made no reference to the Union.For the reasons set forth in sections 11,13,4 and 5above, I credit the testimony of Vermeulen and Crowel.Peterson,on the other hand,was a hostile, unconvincingwitness,who, together with J Thomas,gave false testi-mony concerning his "hurt back" which prevented himfrom helping Thomas carry the portable floodlight (secII,B,4 above)Peterson never reported an injury and,indeed,held the pole erect later that night while it wasbeing rewelded.Assuming without deciding that Peterson(who neverwas identified by the Union to the Company as a unionsupporter,as it did for 33 other employees)did engage inknown or observable protected concerted activity, I findthat this rule, otherwise valid,was not disparately en-forced against Peterson because of his union activity andthat the Respondent would have warned him regardlessof any such activity.Paragraph 15(e) of the complaint is dismissed.4. January 4 threat of Foreman DrewParagraph 9(a) alleges that Foreman Drew,on Janu-ary 4 or 5, threatened employees with discharge if theyengaged in unionactivity.PipefitterCox (laid off June 10) testified that Drewstated,on January 4, that he had attended a meeting and,if he heard any discussion of the Union or saw any unionpins, employeeswould be fired Drewdeniedmakingany such statement,admitting that he warned employeesabout passing out union cards on "company time."Iam unable to creditCox,who isinvolved in anumber of incidents in this case.He clearly was an eva-sivewitness,willing to relate the entire story only afteraggressive cross-examination.Moreover, his testimonywas contradicted by his affidavit as to whether he initiat-ed the conversation by asking Drew how he felt aboutthe Union. And, lastly, two of the threats which Cox at-tributes to Drew were not even mentioned in his Boardaffidavit, given only weeks after the incidents. Drew, onthe other hand,was a convincing witness, one whostated the facts with candor As with Turk, I have theclear feeling that his heavy involvement in this casestems from his more traditional work ethic, a viewshared by few of the hourly employees who testified inthe caseIfind and conclude that employees were told byDrew only that they were not to distribute union cardson "company time" and that such directions are not un-lawful.Our Way, Inc.,268 NLRB 394 (1983). 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDParagraph 9(a) of the complaint is dismissed.5.TheJanuary 5 threats of Foreman DrewParagraph 9(b) alleges that,on January 5, ForemanDrew unlawfully threatened employees with dischargefor union activities and singled out an employee ashaving engaged in union activitiesPipefitter Story testified that Drew,at a preshift meet-ing with 12 employees,stated that employees would bedischarged and sent "to Jacksonville to loin the Union"if they thoughtthe Unioncould do anything for them;that employees talking about a union would be dis-charged;and that,singling out three employees by name(includingA Prime),he asked,"Have you got that?"Pipefitter and welder Prime corroborated this testimony.I have previously credited the testimony of Drew (sec.II,E,4).Similarly, I credit the testimony of Story, whichwas straightforward and convincing.Facedwith theconflicting testimony of credible witnesses,Imust never-theless resolve that conflict by looking to the probabil-ities.that such a statement would have been made by thisforeman,at this early point in the campaign,and in thiskind of a campaign.I conclude that Story must have mi-sheard or misinterpreted Drew's instructions about notsigning cards on company time. Story's version was cor-roborated only in part by Tomlinson.But,most impor-tantly, the threats attributed to Drew do not make sense.The mere existence of a sympathy,unexpressed, wouldhardly cause a foreman to discharge an employee; to askan employee to reveal his sympathy so as to invite dis-charge is unlikely; to threaten to send a sympathizer toJacksonville to join the Union is unintelligible; and tothreaten discharge conflicts with the testimony of someemployees that some pins and insignia were already ondisplay,atwork Thetenor of the record as a whole, as itrelates to the Company's posture in the campaign,simplyconflicts with Story's recollection of the meeting.I therefore credit Drew's version:that he warned em-ployees about passing out union cards on company timeand that,'when Prime snickered,he added,"Got that,Al?"Paragraph 9(b) of the complaint is dismissed.6.The January 7 threats of Foreman DrewParagraphs 9(c) and (d) allege threats of discharge andreprisals on January 7 by Drew.Welder Davis testified that, on January 7, he over-heard Drew tell a leadman, "If you see him [Prime] stopand talk with anyone, fire him." Prime testified that theleadman was told to watch him for violations, that theleadman said he had "orders" from Drew to fire him;and that brew told another pipefitter not to sign a unioncard "or you'll be in trouble " Drew denied making anysuch statements.For the reasons set forth in section 11,E,4, I creditDrew's denials. Davis' testimony already has been foundto lack credibility (sec. II,B,2). And Prime, whose testi-mony is inconsistent in part with that of Davis, is foundbelow, in section 11,E,16, to be lacking in credibility Inaddition, such alleged threats conflict with the tenor ofthewhole campaign, from Tenore down, which was"business as usual."Paragraphs 9(c) and (d) are dismissed.7The January 10 interrogation of Foreman DrewParagraph 9(e) of the complaint alleges an unlawful in-terrogation of an employee on January 10. Cox (laid offJune 10) testified that Drew asked him what the employ-ees were "talking about" and what he "thought" of theUnion,and that Drew also repeated an earlier statementthat employees were not to discuss the Union. ForemanDrew denied making any such statementFor the reasons set forth in section II,E,4 above, IcreditDrew's denials; the testimony of Cox is not cred-ited for the reasons set forth in section 11,E,4 above.Accordingly, paragraph 9(e) is dismissed.8.The January threats of Assistant GeneralManager ChildressParagraph 9(f), as amended at the hearing, alleges thatAssistantGeneralManager Childress informed employ-ees of the futility of supporting the Union; threatened toreduce wages; and informed employees of the inevitabil-ity of a strike.Welder McDougal (laid off June 10) testi-fied that Childress told him and other employees at ameeting that the Union had a "30% chance of comingin"; that negotiations would begin at the minimum wage;and that, under Florida law, the Company had the rightto hire replacements.Childress testified that employees at the meetings weretold the Company would bargain in good faith "up ordown," but would not yield anything on economics, thatnothing was said about minimum wages, the outcome ofbargaining, or reduction of wages; that employees weretold that, under Florida law, economic strikers could bereplaced after an impasse in bargaining;and that employ-ees were told the Company would be required to bargainexclusivelywith the Union as to wages and workingconditions, but would still talk with its employees.I found Childress to be a credible witness. His testimo-ny was clear and convincing and, as a top managementofficial terminated by the parent company in April 1983,he lacked the usual partisan bias.McDougal, on theother hand, was wholly lacking in credibility. His testi-mony on direct(as to this and other allegations discussedbelow) bore no resemblance to that on cross-examina-tion, and he contradicted himself continually and wasevasive. In short, McDougal did not come to the witnessstand prepared to heed his oath to tell the "whole truth."Paragraph 9(f) is dismissed for want of credible evi-dence.9. January 15 threats and interrogation of ForemanDrewParagraph 9(g) alleges an unlawful threat of physicalharm, threat of discharge, and interrogation at a bar onJanuary 15.Cox (laid off June 10) testified on direct that, shortlyafter his "leave of absence" (see sec. 11,E,17 below), hewas drinking in a bar when his friend Drew (withothers) entered, stating that he wanted to "whip some OFFSHORE SHIPBUILDINGunion people asses"; that the Company would close thegates before letting the Union in, and that Cox couldkeep his job only if he stated in writing his opposition tothe Union. On cross-examination, Cox admitted being atough, experienced barroom fighter, having knocked aman unconscious in such a fight only 2 weeks prior (re-sulting in his injured hand), that he asked Drew what hethought of the Union; and that, in his affidavit of Janu-ary 1983, he did not mention any threat to close theyard.Foreman Drew testified that he had started celebratinghisbirthday that night at another bar; that Cox ap-proached him to talk ("just between you and me") aboutthe Union and his inability to get light duty for a self-inflicted hand injury; that no threats or interrogationswere made by him; and that both he and Cox were bythat time "high" due to alcohol consumptionAs in section II,E,1 above, I find and conclude thatthe recollections of Cox and Drew are so impaired dueto the consumption of alcohol at a bar as to render theirtestimony unreliableAccordingly, this allegation is dis-missed for want of credible evidence.10.The January threats of Quarterman TurnerParagraphs 10(a) and (b) allege an unlawful surveil-lance and threat of discharge in early January.Welder Prime testified on direct that Turner said thatForeman Drew was under pressure from Vice PresidentTenore to "get rid of a lot of people" and Drew toldTurner "I know" Prime is behind the union activity.Both Turk and Turner denied making any such state-mentsFor the reasons set forth in section II,E,16 below, I amunable to credit the testimony of Prime. Turk's testimonyhas been credited above in section II,B,2 and I foundTurner to be a straightforward and convincing witnesswhose denials were consistent with what I find to be thetenor of this quiet campaign at the shipyard.These allegations are dismissed.11The January 17 job transfer of KnowlesParagraphs 12(a) and 15(c), as amended shortly beforethe testimony of Knowles, allege an unlawful job trans-fer of mechanic Knowles.On direct, Knowles testified that, on January 17, hewas told by Crane Foreman McRae that he was beingreassigned to forklift operator because his name appearedon the "union list." On cross-examination, however,Knowles admitted that his affidavit of January 26 statedthat the conversation occurred on January 10 (2 daysbefore the Union sent such a list of employee participantsto the Company); that he changed his mind as to thedate only after discussions with counsel for the GeneralCounsel several weeks before his testimony; that he didnot receive a wage reduction with the transfer; and, re-markably, that he had asked McRae at least 3-4 times tobe transferred to the forklift. Comechanic White testifiedthatKnowles violated instructions while he was a me-chanic, operating a piece of machinery and causingsevere damage.McRae denied ever mentioning theUnion to Knowles, let alone referring to any union list,549and confirmed Knowles' repeated requests to be a fork-liftoperator and his poor performance as a mechanic.Knowles' testimony is rejected in its entirety as un-worthy of belief. He admitted, on cross-examination, re-questing the very transfer which is alleged to be unlaw-ful.And, most importantly, his correction of his originalaffidavit, after realizing (after discussionswith counselfor the General Counsel) that McRae could not have re-ferred to a union list which had not yet been sent by theUnion, raises grave questions as to whether the 'incidentwas manufactured for purposes of the charges filedagainst the Company.These allegations are dismissed.12.TheMarch 1 threat of Personnel ManagerStewartParagraph 12(c) alleges an unlawful threat by Person-nelManager Stewart to close the plant. Fitter helper R.Caro (laid off July 8) testified on direct that, at a man-agement meeting with employees a couple of weeksprior to the March 18 election, Stewart, after showingnews stories of other companies which had gone out ofbusiness, stated, "[I]f the Union comes in, we'd lose-mostof our business." On cross-examination, Caro admittedthat the Stewart statement was not all that was said andthat employees were told that other yards, union or non-union, were shutting down because of a downturn in theoil industry; that the yard had to remain competitive;that job security was determined by good business, andthat the Company was "not saying the Union wouldclose the yard down, but that it had to be competitive."On redirect, Caro testified that Vice President Tenore, 'atother meetings prior to the election, said "the Companywould close the yard if the Union came in; we wouldnot have the Union in this yard " This latter statement, ifmade, is not alleged in the complaint as a violation.Stewart testified that he and Assistant General Manag-erChildress conducted roundtable meetings with em-ployees to discuss job security because union literaturesaid the Union could guarantee job security at the yard;that they said job security depends on contracts andquality of work; that there was a sharp downturn in theshipyard industry, resulting in 23 yards that were bank-rupt or had layoffs; and that at no time were employeestold the yard would be closed or that other yards wereclosed due to union activity or that there would be nocontracts if the Union prevailed.This allegationmust be dismissed if for no otherreason than the aunission of Caro that no such threatwas made. Moreover, a threat of closure could not rea-sonably be inferred from the statements made. And, inany event, for the reasons set forth in section II,B,1above, I credit the testimony of Stewart that no suchthreat was made or suggested.13.TheJanuary threatsof VicePresident TenoreParagraphs 13(a) and(c) allege the unlawful distribu-tion ofa document on January 12 which warned em-ployees that they forfeit the right of self-representation ifthey sign a union card and an unlawful threat on January29 to close the plant. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the former, received as General Counsel's Ex-hibit 10 (a notice distributed to all employees on Janu-ary 12 with their payroll checks), the notice advises em-ployees, in part, not to sign cardsunlessthey are surethey understand "what itmeans" andits effect on themand statesthat, after Board certification of the Union, theCompany must deal only with the Union concerning thewages, hours, and working conditions of all employees,regardless of whether an employee has signed a card orjoined the Union. This allegation must be dismissed forthe reason that the statements made concerning self-rep-resentation were nothing more than a lawful reminder ofthe principle of majority rule whichis centralto the na-tional policy of fostering collective bargaining.Empori-um Capwell Co. v. Western Addition Community Organiza-tion,420 U.S. 50 (1975). Board precedent is clear thatsuchstatementsare lawful.NLRB v. Sacramento ClinicalLaboratory,623 F.2d 110 (9th Cir. 1980);WHLI Radio,224 NLRB 1540 (1976).As to the latter, welder McGuire (laid off May 27,1983) testified that, on January 29, Tenoresaidat a yardmeetinghe would close the plant first, before a Unioncame in. Pipefitter Tomlinson, leadman Fine, leadmanKeith, and welder Crews testified that Tenore spoke notof closure, but of a promise to do everything "legallypossible" or "in my power" to keep the Union out of theyard.PersonnelManager Stewart,who wrote theTenore speech, testified that it was deliveredagainst abackdrop of an NLRB publication concerning employeerights; that Tenore told employees he did not want aunion andhe would do everything "legally possible" tokeep it out, and that Tenore said nothing about closure,saying only that "I've worked too hard to make thisyard to close the doors; we're here to build ships." Chil-dress and Tenore corroborated this testimony, withTenore adding that he would not close the yard, "notwith nine members in my family." This allegation alsomust bedismissed.For thereasons setforth above in sec-tionsII,B,1, and 8,Icredit the testimony of Stewart,Tenore, and Childress. Their testimony was also cor-roborated by a number of hourly employees who attend-ed themeeting14.Tenore's January promise of improved parkingareasParagraph 13(b) alleges that, on January 14, Tenoremade a promise of improved parking areas. Fitter Pugh(dischargedApril 14, 1983) testified that Tenore, at ayard meeting in mid-January, told employees he wouldbuild a second parking lot for employees and wouldhave guards watch the car. Night SuperintendentCrowel testified that staff discussions as to relocation ofthe parking lot began in the fall of 1982 as a result of anincrease in the work force and an increase of vandalismof parked vehicles and that land was leased for a sepa-rate lot for employees next to the security building.Tenore testified that, because of a rapid growth of theyard in the second half of 1982 and anticipated futuregrowth, additional land was leased in 1982 for construc-tion of a parking lot away from the dangers of produc-tionwork (spray paint, etc.) and nearer the securitybuilding.This allegationmust be dismissed. The evidence isclear and uncontroverted that the Respondent had madeplans for the improved parking areas long before theUnion made an appearance at the yard and that there ex-isted a lawful business reason for making such improve-ments.There simply is no credited evidence (see sec.II,B,5 above re the noncredibility of Pugh) to suggestthat this conduct was motivated in any respect by adesire to unlawfully influence the employees in the exer-cise of their Section 7 rights.15.The January threatened transfer of PughParagraph 14 alleges an unlawful implied threat onJanuary 13 to transfer Pugh because of union activities.FitterPugh (discharged April 14) testified that, onJanuary 13, Foreman Kaczmarek Senior interrupted hislunchtime discussion of the Union to tell him to reportafter lunch to the office; that there he told Pugh of a de-cision to transfer him to the night shift because of a needfor welders; and that, after Pugh advised SuperintendentCook of his need to remain with his pregnant wife, thetransferwas rescinded on the vice president's "personalorders." Pugh admitted that no reference was made tohis union activities. Kaczmarek Junior, a machinist whorode back and forth to work with his father, testifiedthat,in late January or early February,his father told himthat the Company was making hardships for union sup-porters and that Pugh was transferred to the night shift"because of union activities"; and that, in February, hisfather said they were transferring an unproductive em-ployee (Pugh) to an undesirable shift. He acknowledged,on cross, that his father frequently complained of Pugh'slack of production; that his father said Pugh was dis-charged for lack of production; and that, if there hadbeen any other reason for the discharge, his father wouldhave said so to his son.Kaczmarek's son-in-law, fitterWalden (who also car-pooled with The Kaczmareks), testified that,long beforeany union activity at the yard, Kaczmarek Senior said, ifany employee were transferred to the paint crew, theemployee would quit because of the hard work involved;thatKaczmarek said he was told to transfer Pugh towelding, that Kaczmarek said a number of times he wasnot pleased with Pugh's production and work habits;that,when he, Walden, was working with Pugh, theywere removed from an assignment because they weretoo slow and took "too long" to do the job; and thatKaczmarek never said anything about Pugh's union ac-tivity.McDonald, the fourth member of the carpool (anda future son-in-law), testified that Kaczmarek said thebest way to get rid of an employee was to transfer himto the paint crew; that Kaczmarek said Pugh would betransferred to another shift (where welders were needed)because he did not like Pugh talking about the Union oncompany time, and that Kaczmarek told employees "nu-merous times" he did not care if they talked about theUnion on their own time, but they were to work oncompany time.Kaczmarek Senior testified that he chose Pugh fortransfer to the night shift because a welder was neededand only Pugh was a qualified air arc welder It should OFFSHORE SHIPBUILDINGbe noted at this point that this testimony was not refuted.He also testified that Pugh's known union support wasnot a factor in his decision, adding that he "couldn't careless about the Union." Cook corroborated this testimony,adding that Pugh had been originally hired as a welderand that the night shift needed a welder temporarily.This allegation must be dismissed because the decision(later rescinded) to transfer Pugh was not related in anyway to Pugh's unionactivities, but rather was to providethe night shift with the services of an experienced arcwelder. I have previously credited the testimony ofKaczmarek Senior and Cook in sections 11,B,5 and 2,above,and, insection II,B,5, found Pugh's testimony tolack credibility.At the same time, I find, based on de-meanor observations, that all members of the Kaczmarekcarpool (Kaczmarek Senior's extended family) werehonest and trustworthywitnesses.Their testimony, how-ever,was not consistent as to datesand asto the sub-stance of Kaczmarek Senior's remarksThis is to be ex-pected, since they consumed a couple of six-packs ofbeer driving home from work when their conversationsoccurred. Reconstructing those conversations (as I must)as they relate to Pugh, I find that Kaczmarek Seniorvoiced displeasure as to Pugh's work performance andPugh'sdiscussionsof the Union with other employeeswhen they should have been performing their work, butgave no indication that any transfer of Pugh was for theunlawful purpose of interfering with Pugh's union activi-ties.Any testimony of carpool members to the contraryrepresents, I believe, mistakenimpressionson their part.As indicated in section II,B,5 above, Kaczmarek Seniorwas a particularly credible witness and I came awayfrom the hearing with the clear and unmistakable impres-sion that he truly could not have cared less about theunion campaignand that his sole interest at the yard wasa professional one-to build quality ships.16.The January warning and suspension of PrimeParagraphs 15(a) and 16(a) allege the unlawful issu-ance of a warning to welder Prime on January 7 and a 3-day suspension of January 21.As to the January 7 warning, Prime, a known unionadherent, testified that he arrived late at work on Janu-ary 7; that nothing was said to him at the time and hegave no excuse; that later during lunch he received awrittenwarning for being tardy; and that nothing wassaid about his union activity at the time.This allegation must be dismissed for want of credibleevidence (see below for findings on credibility of Prime'stestimony) and for failure to make out a prima facie caseof unlawful discipline. Admitting that Prime was late andthat discipline for tardiness was company practice, theGeneral Counsel relies, for the inference of illegality, onthe atmosphere at the yard. His position is untenable.This record is replete with credible, uncontroverted evi-dence as to the Respondent's concern over tardiness andabsenteeism and its issuance of discipline for those rea-sons. It was company practice to review attendancerecords with Tenore each morning before issuing disci-pline (thus refuting the time lag argument of the GeneralCounsel) The credible evidence throughout this lengthyrecord simply reflects a "business as usual" attitude on551the part of the Respondent, its officers, and supervisorsand a total absence ofunionanimosity.Here again theGeneralCounsel and the Charging Party mistakenlyhave assumed, without proof, that all discipline of unionadherents is unlawfully motivated.As to the January 21 suspension, Prime testified that,after work was rained out on the morning of January 21,he returned to the yard that afternoon, parkingin a spotreserved for a leadman; that Quarterman Turner gavehim a 3-day suspension for insubordination that hethreatened to go to the Board or the Union to "get yourjob"; that Personnel Manager Stewart orally dischargedhim for the threat; that he was told the next day that hewas only suspended because, as he was an employeehired on a work-release program with the county jail,theCompany cared aboutmakinghim a productiveperson; that Stewart said he did not care if the Unioncameinor not, only that the Company could buildboats, and that, after the 3-daysuspension,he was re-turned to duty. In his Board affidavit, he admitted thaton other occasions other employees had lost parkingprivileges for parking in a reserved space. On cross, headmitted saying, "I'll get Drew fired," as Drew wasscrapingthe parking permit from Prime's vehicle.Night Superintendent Crowe] testified that, in January,hiswife was receiving threatening calls; and that, onenight in hisoffice, he received a call from an inebriatedman (whose New England accent he identified asPrime's) and was asked, "Do you know where your wifeand children are?" Cook, who was told tolisten in, alsoidentified Prime as the caller, saying, "Al, sober up andgo home." Stewart testified that he was called to meetwith Prime concerning the parkingincident;that,be-causePrime was incoherent (probably intoxicated) andabusive, he wasterminatedby Stewart, that, after consid-ering that Prime was a work-release employee andshould be given another chance, Stewart metagain withPrime,advisinghim that he was suspended, not terminat-ed, and that, on his return to work, they would discusshis future; that Primesaid,"The Union will get youanyway"; that he replied, "We're talking of your future;Idon't care about the Union"; and that, after the 3-daysuspension,Prime apologized for having been drunk andwas returned to work.Foreman Drew, a close friend of Prime who pickedhim up daily at the jail to drive him to work, confirmedthat Prime was intoxicated and abusive ("I'll have yourjob; f- the company"); that he prevailed upon Stewartto reconsider the termination; and that others were disci-plined for illegal parking. Quarterman Turner confirmedPrime's state of intoxication and his threat to have Drew"punished for that and have your job." He testified thatother employees were disciplined for the identical infrac-tion.This allegation likewise must bedismissed.The credi-ble testimony of Stewart, Crowel, Drew, and Turner(see secs. II,B,I and 4 and E,4 and 10), as well as the ad-missions of Prime, demonstrate that Prime, like othersbefore him, was disciplined for parking illegally; that hisconduct and demeanor at themeetings(brought on byalcohol and possibly drugs) was the aggravating factor; 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that his known union activity played absolutely norole in the decision to discipline himMoreover, itshould be noted that Prime's testimony must be rejectedfor reasons other than his demonstrated vindictivenessand his inability to observe due to his consumption of al-cohol and possibly drugs-as a witness, Prime was athoroughly unconvincing witness, demonstrating a con-venient loss of memory on cross-examination and refus-ing even to acknowledge the truth of statements previ-ously given to the Board.17The January 10 temporary layoff of CoxParagraph 15(b) alleges an unlawful temporary layoffof 14 days of pipefitter Cox. Cox, on direct, testified thathe requested light duty due to a hand injury; that hisforeman said none was available in that department, butto see Superintendent Cook; that Cook assigned him tolight duty in the toolroom for 1 week, at which timethere was no further need for him, that Drew, who hadno such light duty available,againsuggested he seeCook, which he did not do; that Carpentry ForemanSerna said he could use Cox for light duty, adding,"You're one of those Union f--,ain'tyou"; and thathe asked for a leave of absence without pursuing theSerna offer and without seeing Cook about other light-duty work.On cross-examination,Cox admitted that his handinjurywas not work related, but resulted from hisknocking a man unconscious in a barroom fight in Janu-ary; that he had been discharged by the Company twotimesbefore and had threatened Cook's life with ahammer, that his friend Drew had gotten him rehiredand had always tried to protect his job; and that he hadreceived a warning and had been talked to many timesbefore regarding attendance.Supply Room Foreman Willis testified that Cox andother employees were assigned light duty in the ware-house if that work was available; that Cox was returnedto his department when the warehouse ran out of light-duty work, and that Cox's union activity played no role"whatsoever" in the decision.PersonnelManager Stewart testified that companypolicy was not to make work for employees injured offthe job and that others, apart from Cox, similarly werenot provided with light duty.This allegation is dismissed. For reasons set forth insection 11,E,4, the testimony of Cox, particularly that re-garding the Serna reference to Cox's union sympathies,cannot be credited On the other hand, Stewart, for rea-sons set forth in section II,B,l above, is credited.Willisappeared to be a candid witness and his testimony wasconsistentwith other credited evidence relating to workin the supply room and company policy. The fact of thematter is that the Company appeared to go out of itsway to find work for an employee with a poor workrecord and nonwork-related injury and that Cox volun-tarily took a leave of absence rather than pursue otheravenues of light-duty work. Assuming the fact of unionactivity and company knowledge, I nevertheless find thatthe Company's actions in this regard were not related, inwhole or in part, to that protected activity.18.Assignment of "onerous" duties to McDougalParagraph 15(f) of the complaint, as amended andclarified, alleges the unlawful assignment of bathroomcleaning duties to welder McDougal on June 2. McDou-gal testified on direct that Quarterman Vermuelen madethe assignment; that, when he refused, it was counter-manded immediately by Foreman Turk; that thereafterhe and other welders were temporarilyassignedto othertrades in which employees were shorthanded and wererequired to work overtime to complete theGrand Re-public;that he and others also had beenassigned non-welding duties such as scraping grease and hauling tim-bers; and that he told his superiors he would rather belaid off than do any such nonwelding work.On cross-examination, he admitted that other trades-men had cleaned bathrooms before; that, when he re-fused, it was performed by another welder; that he toldtheCompany he would rather be laid off than cleangrease and haul timbers; and that, despite a recent callfrom the personnel office to return and fill out an appli-cation, he "couldn't make it."Vermuelen, Turk, and Superintendent Crowel eachtestified,without contradiction, that all tradesmen in theproduction area were periodically assigned bathroomcleaning duties on a rotating basisThis allegation must be dismissed. The rotating assign-ments had been the company practice and were made ina nondiscriminatory manner. It should be noted that theGeneral Counsel specifically limited theallegation tobathroom cleaning duties; there is no allegation that theassignment of degreasing or timber hauling duties or therequirement of overtime were unlawful as applied toMcDougal. This allegation simply is without any founda-tion in fact or in law.19. Policy ofmonitoringproductivityParagraph 15(g) alleges that the Company, in mid-Jan-uary, instituted an unlawful, ad hoc policy of monitoringwelders' productivity.Welder Danforth (laid off May 27, 1983) testified, ondirect, that in January, after he and Supervisor Turk hadhad an argument, Turk marked the point where Dan-forth and others started welding that day, stating hewould return in a couple of days to see how far thework had progressed; that Turk had never done thatbefore; that Turk did not return to observe the progress;that no discipline was given, and that Turk made no ref-erenceto the Union.Foreman Turk testified credibly (see sec. II,B,2) thatmarking a job to see how much work a welder per-formed was a longstanding practice of his when he felt awelder was not producing, and that union considerationswere not involved.This allegation is wholly without foundation in fact orin law. Throughout this record there is uncontrovertedevidence of comparisons made in the productivity of em-ployees and of discipline taken against certain employeeswhose productivity was not on a par with the "norm."Yet the General Counsel does not allege or suggest thatsuch practices (common in every employmentsituationin every industry) are unlawfully motivated.It strains OFFSHORE SHIPBUILDINGcredulity to suggest that this chalk-marking practice issomehow unlawfully motivated The existence of an or-ganizingdrive does not serve to strip an employer of hisright to conduct his business and to direct his workforce.20.Objection I-Stewart's preelection statementsUnion Objection 1 alleges that, at three employee yardmeetings conducted in the 3-week period prior to theelection, Stewart told employees they "would have tostrike" if they chose the Union and showed a film to thesame effect.'Fitter Pugh (discharged April 14, 1983) testified that,at the second of the three meetings, Stewart distributedand posted literature regarding strikes at other yards andsaid that if a union came in "you go on strike" and thatif there were no union there would be no strikes; andthat, at the third meeting, a film showed scenes of strikeviolence and employees stating they would not vote forthe union again. On cross-examination, he testified thatStewart, at the second meeting, didnotsay "if the Unioncame in, you could go on strike." Pipefitter Cox andfitter helper R. Caro gave similar testimony.PersonnelManager Stewart credibly (see sec. II,B,1above) testified that the film was a CBS documentary,"Strike Town USA," which aired both sides of a labordispute by filming discussions at the union hall and inter-viewing company officials, that a question-and-answerperiod followed the film; that Stewart said that no onewanted that kind of a situation and that he hoped goodjudgment would prevail; and that the possibility of astrike at the yard if the Union were selected was neverdiscussedAssistant General Manager Childress corrobo-rated this testimony (see sec. 11,E,8 for credibility find-ings re Childress).The scope of this objection, as specified by counsel forthe Petitioner at the hearing (see fn. 1 above) is limitedto a prediction of a strike made verbally by Stewart andemphasized through the documentary film. Argument ofcounsel which goes beyond that scope is disregarded.Objection 1 is overruled as unsupported by the credi-ble evidenceThe testimony of Cox and Pugh is notcredited for the reasons set forth in sections II,E,4 andII,B,5. I therefore find and conclude that no such threator prediction was made, that calls for the exercise ofgood judgment and the use of films depicting, impartial-ly, the anatomy of a labor dispute are privileged employ-er conduct under Section 8(c) of the Act, and that thepossibility of free employee choice was not negated.IBecause the Petitioner's objections were couched in general, nonspe-cific terms, the Petitioner was asked at the hearing to give specificationsof those objections not already encompassed by the unfair labor practiceallegationsThose unfair labor practice allegations have been consideredin secs 1I,B,C,D, and E(l)-(19) and will not be considered further SecsII,E(20)-(25) consider only that objectionable conduct not included in theunfair labor practice allegations Postheanngbriefarguments of the Peti-tioner which go beyond the scope of the objections as clarified are disre-gardedThe Respondent's "Motion to Reopen Hearing of April 10,1984," requesting that the hearing be reopened to meet one of the Peti-tioner's "new" contentions in connection with its Objections 5 and 7, ac-cordingly is denied21.Objection 2-Childress' warnings of no ordersand closure553Objection 2, as clarified at the hearing, alleges that As-sistantManager Childress, at three employee meetings,warned that the Company could get no orders if theUnion came in and that the yard "probably" would haveto close if the Union came inFitter Pugh (discharged April 14, 1983) testified aboutChildress' remarks at the first of the three meetings priorto the election. other yards have closed or laid off em-ployees; a union not needed at this yard; and good formanagement to wake up and make improvements Hedid not testify as to probable loss of orders or closure.Pipefitter Cox gave similar testimony. Their testimony isnot credited for the reasons set forth in sections II,B,5and II,E,4, above.PersonnelManager Stewart's credible testimony (seesec.11,B,1) concerning the meetings which he and Chil-dress conducted is set forth in section II,E,12 above andis incorporated herein. Childress gave similar testimony.that employees were advised of the depressed state ofthe industry and the market glut and that job securitydepends on a quality product at competitive prices; thathe did not warn of or predict closures, layoffs, or loss ofcontracts if the Union were voted in; and that he said theCompany would "attempt to continue operations and at-tempt to negotiate contracts and continue to build ships."His testimony is credited for the reasons set forth in sec-tion 11,E,8 above.Objection 2, as clarified at the hearing to allege onlyloss of orders and probable closure, is overruled for wantof credible evidence. That job security depends on acontinuation of this highly competitive business is self-evident and employer reminders to this effect are pro-tected under Section 8(c) of the Act.W & F BuildingMaintenance Co.,268 NLRB 849 (1984).22.Objection 3-The February 1983 pay raisesUnion Objection 3 alleges that Superintendent Cook,in late February 1983, gave McDougal and R. Caro araise for the purpose of influencing their votes in theMarch 18 election. Reference in the Petitioner's brief topay raises to two other hourly employees is disregardedas outside the scope of the objection and as representingissues which were not litigated.McDougal testified that he was given a 50-cent-an-hour raise in late February and, 2 weeks later just priorto the election, another 35-cent raise. Caro gave similartestimony, adding that Cook said at the time, "You de-serve more, I don't give a damn about the Union."SuperintendentCook testified thatMcDougal andothers were given raises in accordance with usual proce-dures which were developed by the Company as it grew"from a sandbox." He testified that paperwork delaysoften resulted in the raises taking effect as long as amonth after they were granted; that the Union was notconsidered ("no way of knowing if McDougal was in theUnion"); that Caro's raise was in keeping with a policyof providing an incentive to procure better attendance;and that McDougal, who had been hired originally at asecond-class level, was given the raise when he proved 554DECISIONSOF NATIONALLABOR RELATIONS BOARDhimself during a probationary period.His testimony wasuncontrovei tedGenerally speaking,the granting of benefits by an em-ployer during a union campaign may constitute an 8(a)(1)violation warranting a rerun election.NLRBv.ExchangeParts Co.,375 U.S 405(1964). However,it is not,per se,grounds for setting aside the election;the inquiry is todetermine if the wage increase was governed by factorsother than the pendency of an election.PerformanceMeasurementsCo.,148NLRB 1657(1964). In granting-and withholding-benefits,an employer is bound to actas though the union were not in the pictureEssex Inter-national,216 NLRB575 (1975).The credible and uncontroverted evidence here estab-lishes that this shipyard,whose work force more thanquadrupled in a 6-month period, had not yet establisheda rigid policy or practice concerning pay raises.A greatamount of discretion was vested in supervisory person-nel,who were trying to build a reliable force of qualifiedworkers by giving wage inducements to reduce absentee-ism and to reward productivity In addition,the evidenceisclear that,as a result of the yard's rapid growth, pa-perwork was unable to keep up with decision making.Thus, individual wage increases lagged far behind super-visors' decisions to grant them In this case, the increasesto two hourly employees came during the critical periodfollowing the filing of the petition on January 31, 1983.Thereisno suggestion that these two individual in-creases were pretexual or not warranted. Indeed, neitheremployee testified that their increase was unexpected.Nor were the increases of the across-the-board varietywhich more likely would be expected to influence themore than 200 unit employees.Considering the total ab-sence of unfair labor practice violations before or afterthe petition,the "business as usual" attitude of manage-ment at the yard, and the absence of evidence that otheremployees knew of the raises, I find and conclude thatthe granting of small wage increases to two hourly em-ployees was not motivated,inwhole or in part, by adesire on the part of the Respondent to influence thevote; that it was in accordance with company "practice",and that,viewed objectively,itcould not have createdan atmosphere which could prevent or impede free em-ployee choiceSewellMfg.Co,138 NLRB 66 (1962)23Objections 4 and 8-Other promises of benefitsObjections 4 and 8 allege promises of benefits by com-pany officialsPugh testified that, at the first employee meeting, Chil-dress hinted at improved conditions and new lights in theshipyard; that Tenore urged employees to voice com-plaints and agreed to the relocation of a timecloc.c, bo-nuses, and training for supervisors and leadmen, and thatthe company president, at a ship-launching party, prom-ised to treat employees better "because we don't want togo through this Union shit every year." Pipefitter Coxalso testified about promises of improved working condi-tions.They gave no testimony concerning a promisedbonus and, in any event, for reasons set forth in sectionsII,B,5, and 11,E,4, I am unable to rely on their testimony.This, of course, completely disposes of the allegations asto statements of the company president (whose name wasunknown, who worked out of New York, and who didnot have any involvement in the day-to-day work of thehourly employees) while drinking beer with several em-ployees.Night Superintendent Crowel testified that these im-provements, necessitated by the rapid increase of thework force and the poor conditions of the yard whichthe Respondent had acquired, were discussed as early asMay 1982; that lighting for the night shift was ordered in1982, but not installed untilMarch 1983;that vendingmachines and picnic tables were planned in 1982, andthat these future improvements probably were mentionedto employees because Vice President Tenore liked tokeep employees informed of future plans. Tenore con-firmed that lights were ordered in 1982 as a part of theyard's development and that picnic tables(which he in-stalled in other yards which he directed) were discussedand planned for also in 1982. Assistant General ManagerChildress testified that, since the Company was a newyard with growing pains, there were plans for superviso-ry training regardless of whether the Union came in.Their testimony is credited for the reasons set forth insections 11,B,4 and 1, and II,E,8.Ifind and conclude that the improvements (new park-ing lot with security, lighting for the new night shift,picnic tables, etc.)were planned in 1982 and, in thenormal course of things (planning, purchasing, construc-tion,and installation),were not in place until 1983; that,given the rapid growth of this new yard in 1982, supervi-sory training was contemplated in 1982, and that theseimprovements and training plans were not motivated bya desire to influence the employee vote. In this respect,the Petitioner confuses natural new company growth anddevelopment with vote purchasing and a strong employ-er desire to remain nonunion with union animus.Objections 4 and 8 are overruled24.Objection 5-"Deduction" of union duesObjection 5, as clarified at the hearing, alleges that"the last paycheck received by the employees prior tothe election, the Company deducted what was allegedlyunion dues from that paycheck; gave the employees twopaychecks with a note implying that what they had de-ducted would be required if they voted for theunion."Posthearing argument of the Petitioner as to "misstate-ments" and"misrepresentations"are disregarded as out-side the scope of the objection.There is no factual dispute and the Respondent con-cedes that two checks were issued, one representing thecost of union dues, the other for the balance of the totalearningsdue for that pay period. No moneys were de-ducted.Board law is clear that employer reminders to employ-ees that acquiring union membership necessarily involvesmonetary considerations are unobjectionablePatchett'sBus Transpnrtation,253 NLRB 996 (1981).Objection 5 is overruled.25.Objection 7-Speech denouncing the UnionObjection 7, as clarified at thehearing,alleges the un-lawfulnessof speeches given by the Company's president OFFSHORE SHIPBUILDINGand personnel manager Stewart to the employees duringa ship-launching ceremony denouncing the Union as nogood and stating that there was no need for a union inthe yard Original allegations of a premature ship launchand the serving of beer to influence the vote were aban-doned.Employees Pugh and Cox, whose testimony I amunable to rely on for the reasons set forth in sectionsII,B,5and 11,E,4 above, testified that the ship waslaunched prematurely (i.e., not finished) immediatelyprior to the election; that free beer was served, and thatcompany officials said they did not need a union "to tellus how to run our business" and urged the employees tovote "right" and to "vote NO tomorrow "The undisputed evidence is that all ships are launched70-75 percent completed because certain work can bedone only after the ship is in the waterObjection 7 is overruled for want of credible evidencerelating to the subject matter of the employer speeches atthe launch In any event, Section 8(c) of the Act makesprivileged such expressions of opinion, unaccompaniedby threats or promises, as to the value of unions to thework forceW & F Building Maintenance Co,supra.Iii.ELIGIBLE VOTERSThe 28 challenged ballots fall into 3 categories. 3 em-ployees whose January 1983 discharges are alleged to beunlawful, 21 leadmen, and 4 other employees claimed notto be in the unit.As to the three discharged employees, counsel agreethat their eligibility is dependent on the ultimate findingsconcerning the lawfulness of their discharges, discussedin section II,B aboveTheir discharges having beenfound to be lawful, they are ineligible to vote in theMarch' 18, 1983 election.As to leadmen, there is no factual dispute as to theirresponsibility and authority, except as to the issuance ofdiscipline.Work at the shipyard is performed essentiallyby a number of traditional craftsmen. electricians, pipefit-ters, shipfitters, painters,welders, fabricators, and car-pentersDirecting the work of those employees, from thelowest level upward, are leadmen, quartermen, and fore-men, the last two of which admittedly are supervisorsTheir benefit and vacation plans are identical to those ofthe hourly employees, they are hourly employees andpunch the clock, they do not attend meetings of supervi-sors or staff social functions; and they wear hardhats ofthe same color as other hourly employees They issuedailywork assignments and monitor performance. Theydo not work with the tools and have no authority tohire, fire, lay off, promote, evaluate, or excuse absencesAs to discipline, they make recommendations but haveno authoirty to impose discipline unilaterally In this con-555nection,it isimportant to note that the General Counseldoes not allege leadmen to be supervisors (par 12(b) ofthe complaint was voluntarily dismissed by the GeneralCounsel when it became apparent that the alleged threatwas made not by a quarterman as alleged, but by a lead-man) and that union International representatives permit-ted leadmen to attend organizational meetingsThere isevidence of a warning slip signed by a leadman. That in-dividual was terminated prior to the start of union activi-ty; he lacked authority to issue the warning, according tothe credible testimony of his then supervisor; and, on thisrecord, the incident was a unique and isolated one. Forthe reasons set forth in section II,B,2, I am unable tocredit the testimony of Davis that a foreman instructed aleadman to discharge an employee That allegation wasencompassed in paragraph 9 and is dismissed above. I amalso unable to credit the testimony of Kronz (involved inthe events which led to the discharges of Caro andDavis (sec. II,B,1 and 2 above)) that a leadman told himhe was instructed by the night superintendent to fireunion supporters.He was an unconvincing witness andhis testimonywas inconflictwith other credible evi-dence as to a leadman's lack of authority to issue disci-pline. Possessing none of the traditional authority of su-pervisors, lacking authority to independently direct thework force, being themselves under the direct supervi-sion of quartermen and foremen in the assignment ofdaily tasks, and being categorized by management withhourly employees in terms of hourly rates of pay, bene-fits, and vacations, leadmen at this shipyard, I find andconclude, are not supervisors within the meaning of Sec-tion2(11) of the Actand, thus, are eligible voters in theMarch 18 election.As to the four remaining employees, I find and con-clude that they do not share a community of interestwith otherunitmembers and are not entitled to vote intheMarch 18 election.Kalamazoo Paper Box Corp.,136NLRB 134 (1962). Partsdepartmentclerk Raso checksout parts to employees and travels outside the yard; hedoes not work with the tools; he wears a hardhat of su-pervisors' colors, and his skills are unrelated to those ofother unit employees. Quality control man Roberts in-spectswelds and directs faulty welds to be redone; hishardhat is the color of supervisors'; and he does notwork with the tools. Office clerk Phillips works in themainoffice, picks up parts, and takes employees to thedoctor.She does not work with the tools. Sharp, adraftsman in the lofting department, similarly does notwork with the tools.In view of the fact that 88 votes were cast for the Pe-titioner and 113 against, the 21 ballots cast by leadmenare not determinative of the outcome of the election.[Recommended Order for dismissal omitted from pub-lication.]